United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3206
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Princeton C. Baker

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                             Submitted: March 24, 2014
                               Filed: March 27, 2014
                                   [Unpublished]
                                   ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Princeton Baker directly appeals the sentence that the district court1 imposed
after Baker pleaded guilty to escaping from federal custody. His counsel has moved

      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is substantively unreasonable because it was imposed
consecutively to an undischarged state sentence.

       We conclude that the district court did not abuse its discretion. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (appellate review of
sentencing decision). The court determined the advisory Guidelines range; heard the
parties’ arguments for and against varying from U.S.S.G. § 5G1.3(b), which
recommended concurrent sentencing; discussed the 18 U.S.C. § 3553(a) factors; and
carefully explained the decision to run the federal sentence consecutively to the state
sentence in the particular circumstances of Baker’s case. See 18 U.S.C. § 3584(b)
(directing court to consider § 3553(a) factors in determining whether sentence should
run consecutively to or concurrently with another sentence); United States v. Carter,
652 F.3d 894, 896-97 (8th Cir. 2011) (affirming sentence where court determined
variance from Guidelines was appropriate in light of § 3553(a) factors). In addition,
we have independently reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), and have found no nonfrivolous issues. Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                         -2-